Citation Nr: 0616281	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial evaluation for 
Eustachian tube dysfunction of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1997 until March 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in correspondence dated in May 2005, the veteran requested a 
videoconference hearing before a Veteran's Law Judge.   Such 
a hearing was scheduled in March 2006, and the veteran failed 
to report.  However, as indicated in a March 2006 report of 
contact, the veteran was unable to receive time off from work 
to attend his hearing.  The veteran expressed his desire to 
have an in-person hearing before a Veteran's Law Judge on the 
next visit to Lincoln, Nebraska.  

In a May 2006 ruling by the undersigned, good cause was shown 
for the veteran's failure to report for his March 2006 
videoconference hearing.  As such, another hearing is to be 
scheduled. 


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Lincoln, 
Nebraska RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should again be 
informed of his right to have a 
videoconference hearing as an 
alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






